Opinion by
Cole, J.
It appeared from the uncontradicted testimony of the customs broker, the only witness in the case, and who made the entry, that a diligent effort was made by the importer to cooperate with the customs officials in determining the proper dutiable value. Following the introduction of petitioner’s testimony the Government disclosed possession of a customs agent’s report from which it also appears that there was no intent on the part of anyone connected with this importation to defraud the revenue of the United States or to conceal or misrepresent the facts. On the record presented the petition was granted.